May I start, Sir, by
congratulating Mr. Opertti on his election as President of
this great Assembly, and wishing him well as he guides
its deliberations. I was privileged to visit his country,
Uruguay, earlier this year, and appreciated the warmth
and hospitality on that occasion.
I would also like to express our thanks to his
predecessor, Mr. Hennadiy Udovenko, who, with
considerable commitment, presided over the introduction
of many important reform measures during the past
session.
Each year this debate provides an opportunity to take
a longer perspective on the United Nations — to look
back and, of course, to look ahead. We have
achievements to acknowledge and challenges for the
future to consider. In doing so, our view is informed by
present-day conditions. We are living in very difficult
times. The economic events that have unfolded over the
last year, initially in Asia, now show signs of having a
global impact. They will affect developed and developing
countries alike across most regions of the world. The
problems that face us demand a calm and steady response
if financial troubles are not to spill over into wider
instability. This presents a direct challenge to us all, and
a test of the component parts of the multilateral system.
This year we mark 50-year milestones in two major
areas of United Nations work, two areas that distinguish
this half-century from earlier times: international
peacekeeping and the development of international human
rights law. Both have a part to play in responding to the
challenges of the present day. Both typify the unique
contribution of the United Nations system. It is in this
global setting that universal international norms can be
established. The international rule of law gives us a
framework with which to deal confidently with the
7


problems that confront us. And it is through collective
security that the countries of the world can work together
to promote and reinforce peace and stability.
New Zealand, as a small country, has from the outset
valued the opportunities for global debate and collective
action provided by the United Nations. We are committed
to the strengthening of that system. We believe its effective
operation is essential to the well-being of our world.
We are, of course, as many are, conscious of the
criticisms that have been levelled at the United Nations in
recent years. Ten years ago the United Nations stock was
very high. The end of the cold war was seen as heralding
a new age. In 1988 the United Nations peacekeeping forces
were awarded the Nobel Peace Prize. At the turn of the
decade there was talk of a new world order.
But the world community?s expectations of what could
be achieved sometimes exceeded Member States? own
political will to deliver. And the United Nations machinery,
which had grown and expanded to meet world expectations,
proved too cumbersome — and often very costly — to
respond effectively.
Euphoria about the United Nations began to give way
to cynicism. One editorial writer this year referred to the
United Nations as “a busted flush”. But when we take a
longer view it is clear that neither euphoria nor cynicism is
the appropriate reaction.
Since the end of the cold war the United Nations
peacekeeping machinery has been used as never before.
There have been some marked successes and, regrettably,
some failures. Much has been learned. Future peacekeeping
mandates must reflect the lessons learned.
The need for the United Nations to be able to carry
out its peacekeeping role remains. Its successes point to
what it can achieve. But today fewer troops are wearing the
blue beret, and troop-contributing countries do not receive
timely reimbursement.
The largest contributor?s arrears in peacekeeping and
the regular budget cast a long shadow over the
Organization. Dues outstanding at present have reached
alarming proportions. This affects all — large nations and
small nations.
We cannot afford to have the capacity of the United
Nations restricted by this constant budget uncertainty.
In my own area of the South Pacific we developed
a regional response to a regional problem. I am referring
to the island of Bougainville in Papua New Guinea, an
island which was ravaged by civil war for nine years but
has enjoyed peace for the last 12 months. It was the
Governments of the region that set out to help the
Government of Papua New Guinea and representatives of
the Bougainville people to bring this horror to an end.
The contributions of Australia, Fiji, Vanuatu, the Solomon
Islands and my own country have played a valuable and
significant role, and there is now growing hope and
confidence on Bougainville — rare commodities for
almost a decade. The Lincoln Agreement, signed in
Christchurch, New Zealand, in January, while formalizing
the ceasefire, paved the way also for United Nations
participation. We welcomed the United Nations decision
to set up a small political office on the island. This
commitment by the United Nations will help strengthen
the peace process there.
Today the world faces uncertainty caused by the
financial turmoil which began in Asia. It is affecting the
Russian Federation, is putting many countries in Latin
America under pressure and is now touching just about
everybody. The sudden plunge in investor confidence and
the reversal of developing markets? short capital flows has
dramatically changed economic and social prospects.
World economic growth this year will be significantly
reduced.
This most serious economic situation in many years
has the potential to intrude upon all of our lives. We must
cooperate to turn this crisis around. And at the national
level we must take the actions required, not just for our
own sakes but in the interests of the broader international
community. This includes refraining from protectionist
reactions, which could only exacerbate it, and pushing
ahead with liberalization of markets wherever possible.
A serious challenge is to ensure that economic
insecurity does not threaten political and social stability.
We must resist pressures to take political actions that we
would normally avoid. The best way to achieve this is
through a collective approach to the problems that
confront us; to strengthen our multilateral institutions in
the United Nations system and elsewhere and build
confidence in our joint ability to work through difficult
times.
I was particularly struck by the comments of the
Secretary-General, Mr. Kofi Annan, on these matters in
his statement on Monday. His characterization of the
8


crisis — that it is not just financial or economic or social
or political, but all of these things at once — is exactly
right. I thoroughly endorse the Secretary-General?s
conclusion that we must address the crisis on all these
fronts.
As a forum for debate, and as a body capable of
taking global action, the United Nations, together with its
specialized agencies, has an important role to play in
building capacity and providing social support where it is
needed. Much of what the United Nations has achieved
provides the norms and mechanisms to help us through
difficult times of the sort we are facing right now. The
challenge for the Organization is to act decisively to tackle
the problems that have the potential to undermine our
security, problems that have their greatest impact on
ordinary people in developing countries. Now is not the
time to go backwards.
Recent tragic events in Nairobi and Dar-es-Salaam
have underlined that the fight against terrorism is far from
over. The response to terrorism must be decisive and
unequivocal. The international community has a duty to
ensure that there are no safe havens for terrorist groups.
Universal commitment to the network of anti-terrorist
instruments must be a fundamental objective of all
Members of this Organization.
War crimes and crimes against humanity have seen a
resurgence in this last part of the twentieth century. New
Zealand supports the work of the ad hoc war crimes
Tribunals in bringing criminals to justice. But this is not
enough. New Zealand has long called for an international
criminal court that would have jurisdiction over such
crimes. We commend the effort of those who, through
much hard work, dedication and compromise, enabled the
Statute for the International Criminal Court to be adopted.
It is our expectation that, with the support of the
international community, the Court will prove an effective
tool in the fight against those who carry out appalling
atrocities.
Nowhere is the need for multilateral action more
clearly obvious than in our efforts to halt environmental
degradation and promote sustainable development.
New Zealand is honoured to have our own
Environment Minister, the Honourable Simon Upton, chair
the Commission on Sustainable Development for its seventh
session. It is our strong hope that this session will see us
advance Agenda 21, and take further steps towards
achieving the goals set at the Rio Earth Summit six years
ago. It is appropriate that in the United Nations Year of
the Ocean the session?s themes will include oceans and
seas and the review of the Barbados Programme of
Action for the Sustainable Development of Small Island
Developing States in preparation for next year?s special
session of the General Assembly.
The Kyoto Protocol to the United Nations
Framework Convention on Climate Change adopted last
December was a positive first step in dealing with this
quintessentially global problem. There remain some
important implementation issues to be resolved. The
Fourth Congress of the parties in Buenos Aires will
provide an opportunity to make further progress.
Thanks to the commitment of the Secretary-General,
we now have an Organization that is efficient and
effective. There is more to be done if this great
Organization is to meet the challenges of the present day:
changes that make it possible to redirect efforts from the
administration of the Organization to its front-line work
in development and confronting global problems.
New Zealand looks forward to continuing the
dialogue on financing for development. Through our
current membership of the Economic and Social Council
we have followed closely the evolving debate on this very
important issue. We very much welcome the initiatives
taken by the Organization towards closer linkages with
the Bretton Woods Institutions. Those institutions are
themselves at the forefront of the effort to tackle the
present economic crisis, probably the greatest challenge
they have ever had. However, we must decide whether in
their present form they are appropriate for the twenty-first
century.
This Organization, too, like any other, needs to
respond to changing circumstances, and be flexible
enough to meet new challenges. It must reflect the world
of today, not stay fixed in the patterns of earlier times.
The East-West conflict is well behind us. We now need
to address anew the divide between North and South. The
United Nations development role is crucial. Once again I
believe the Secretary-General hit the nail on the head
when he described in his statement on Monday the need
to restore development to its proper place in global
economic strategy. Also essential are measures to free up
trade and investment flows, and promote access to
information and technology. All of these are tools with
which to fight the economic downturn which is
confronting us.
9


The United Nations clearly has the leading role to play
in development. Other international institutions play a
complementary part. I am personally conscious of the
particular contribution made by the Commonwealth through
the recent Commonwealth Small States Mission. That
Mission highlighted the special vulnerability of small
States, which has led to the establishment of the
Commonwealth/World Bank task force on the issue which
will have relevance to the work of the Economic and Social
Council and the United Nations Conference on Trade and
Development (UNCTAD) on the question of vulnerability.
Within the United Nations we need to correct the
North-South imbalance to which I referred through reform
of the Security Council. More equitable representation on
the Council would better reflect the world as it is and
today?s United Nations. Expansion is proving a complex
issue, but there has been some good progress this year in
the equally important area of reforming the Council?s
working methods. Altogether, these are matters which
require careful consideration and negotiation. Setting
artificial deadlines ahead of general agreement on a reform
package would not be helpful and could in fact prove
damaging to the Organization. Any reforms must enjoy the
support of the greatest possible number of Member States.
I should add that regional groups in the United
Nations still reflect an earlier era. New Zealand is certainly
open to new ideas on how groupings can be reorganized to
create a more equitable distribution of electoral
opportunities and to recognize modern-day political and
economic linkages.
In the field of disarmament and arms control, it is
timely to consider how far we have come and what we
have achieved. The adoption of the Comprehensive
Nuclear-Test-Ban Treaty in 1996 certainly promised the end
of nuclear testing. But the global non-proliferation norm
was shattered by the nuclear testing in South Asia, raising
grave fears of a potential arms race. New Zealand has taken
some encouragement from statements made in this Hall in
recent days, and hopes that 1999 will be the year in which
all countries that have not yet done so will sign up
unconditionally to the Comprehensive Nuclear-Test-Ban
Treaty.
The Conference on Disarmament has now agreed to
proceed with negotiations on a fissile material cut-off
treaty. New Zealand wants to see those negotiations
concluded as soon as possible. There must be no stepping
back from the objective of complete disarmament, including
the elimination of nuclear weapons. New Zealand?s
commitment to this objective was reiterated in the
declaration which I, together with the Foreign Ministers
of seven other countries, issued on 9 June. New Zealand
is now working with those countries on a draft resolution
based on the concerns outlined in the declaration.
One achievement which I personally see as a top
priority for 1999 is the conclusion of a verification
protocol to the Convention on the Prohibition of the
Development, Production and Stockpiling of
Bacteriological (Biological) and Toxin Weapons and on
Their Destruction. Following a very successful initiative
from Australia, I was pleased to chair a group of
ministers who this week issued a statement urging
Governments to commit themselves to completing this
task.
New Zealand supports the actions of the United
Nations to ensure the elimination of Iraq?s stockpiles of
weapons of mass destruction and the threat they pose to
the security of the region. We urge the Government of
Iraq to resume cooperation with the United Nations
Special Commission so that the elimination of these
dreadful weapons can be confirmed. Then the Security
Council can once more address the question of lifting
sanctions.
In the 50 years since Member States adopted the
Universal Declaration of Human Rights, the significance
of the Declaration has been demonstrated time and time
again. Yet there remains much to be done before the
vision in the Charter and in the Declaration can be
realized for all. We are confident that, under the
leadership of the High Commissioner for Human Rights,
we will continue to make good progress towards the
realization of that vision.
The United Nations can add value in promoting and
protecting fundamental human rights standards,
emphasizing practical capacity-building efforts. We have
been supporting the High Commissioner?s efforts in this
area, and we will continue to do so.
We see countries in all regions of the world seeking
the international community?s support as they build
structures to provide good governance and deliver hope
and greater well-being to their people. In particular, I am
encouraged by developments in Nigeria and in Sierra
Leone in this regard.
As the last 50 years have demonstrated, this
Organization has added a whole new dimension to
10


cooperation among nations. No lesser body could have
achieved so much. In the longer perspective of history it
will be the dramatic development of the international rule
of law and the evolution of collective approaches to
security, both political and economic, which will
characterize our era. In other words, that really is the work
of the United Nations.
Now, with the challenge of the economic problems
that face us, we nations of the world are more dependent
than ever on solving our shared problems together. New
Zealand therefore rededicates itself to the United Nations
and to the ideals that this Organization stands for.









